DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on 4/29/22 is acknowledged.  Claims 12-18 are withdrawn from examination, and claims 1-11 are under examination as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 7 recites the limitation “soft cotton fabric”.  However, the term “soft” renders the claim indefinite, as this is a subjective term which relates to the mind of a subject experiencing the cotton fabric.  The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claim 7 is indefinite.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,587,673 to BOLIARD.
Regarding claim 1, BOLIARD teaches an apparatus for learning by physical demonstration (Abstract: pair of practice gloves for a physical activity), comprising: a first glove to fit a human hand (FIG. 1-2, ref. 10), the first glove comprising: a palm-side outer surface (FIG. 1-2, ref. 34, showing a first glove comprising a palm section); a dorsal-side outer surface opposite from the palm-side outer surface (FIG. 1-2, ref. 34, showing a first glove comprising a fully enclosed glove, including a dorsal section opposite the palm section); and one or more finger portion adapted to at least partially enclose a respective finger (FIG. 1-2, ref. 14, 16, 18, 20, and 22, showing a first glove comprising a plurality of finger portions with the capability to enclose five fingers on each hand); and a second glove to fit a human hand (FIG. 1-2, ref. 12), the second glove comprising: a palm-side outer surface (FIG. 1-2, ref. 36, showing a second glove comprising a palm section); a dorsal-side outer surface opposite from the palm-side outer surface (FIG. 1-2, ref. 34, showing a second glove comprising a fully enclosed glove, including a dorsal section opposite the palm section); and one or more finger portions adapted to at least partially enclose a respective finger (FIG. 1-2, ref. 24, 26, 28, 30, and 32, showing a second glove comprising a plurality of finger portions with the capability to enclose five fingers on each hand), wherein the second glove is coupled to the first glove (col. 2, lines 15-23; FIG. 1, ref. 10 and 12, the first and second glove are configured to be coupled together).
Regarding claim 3, BOLIARD further teaches a finger attachment between a finger portion of the first glove and a finger portion of the second glove (col. 2, lines 15-23; FIG. 1, ref. 10 and 12, the first and second glove are configured to be coupled together along at least one finger).
Regarding claim 10, BOLIARD further teaches wherein the second glove is coupled to the first glove only at one or more finger sections (col. 2, lines 15-23; FIG. 1: the first and second glove are configured to be coupled together in certain volleyball motions, including via Velcro strips 38 and 42, thus having the capability of being coupled by only the thumbs 22 and 32 of each glove).
Regarding claim 11, BOLIARD further teaches wherein a wrist portion of the second glove remains free from a wrist portion of the first glove (col. 2, lines 15-23; FIG. 1, ref. 10 and 12, the first and second glove are configured to be coupled together with no attachment means on the wrist portion.).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being obvious over BOLIARD. 
Regarding claim 2, BOLIARD teaches the elements above, but does not expressly disclose wherein the second glove is smaller than the first glove.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make changes to the size of the gloves disclosed by BOLIARD, including making the second glove smaller than the first glove in order to accommodate users with different hand sizes.  Moreover, these limitations relating to size are not sufficient to patentably distinguish the claimed invention over the prior art, as the gloves would not perform differently than the prior art device of BOLIARD. See MPEP 2144.04(IV)(A)(citing to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.); and In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being obvious over BOLIARD, as applied to claim 3 above, in view of US 6,006,358 to KEATING.  
Regarding claim 4, BOLIARD teaches the elements above, but does not expressly disclose wherein the finger attachment comprises a material band.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to
Regarding claim 5, BOLIARD teaches the elements above, but does not expressly disclose wherein the material band comprises a material selected from a group consisting of an elastic material and a fabric material.
However, KEATING teaches a related pair of training gloves (Abstract) comprising straps, which are interpreted as equivalent to a material band, comprising elastic sections to secure finger portions of two gloves together, thus allowing for some elastic stretching and movement of the hands relative to each other (col. 4, lines 17-26).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of elastic straps as taught by KEATING into the training gloves of BOLIARD in order to allow for some relative motion between the user’s hands during various motions.  Doing so would provide use of a known technique to improve similar devices in the same way.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being obvious over BOLIARD, as applied to claim 1 above, in view of US 2015/0089713 to GONZALEZ. 
Regarding claim 6, BOLIARD teaches the elements above, but does not expressly disclose wherein a finger portion of the first glove and a corresponding finger portion of the second glove are open-ended.
However, GONZALEZ also teaches a glove for volleyball (Abstract) comprising open ended fingers (FIG. 1, ref. 100).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate open ended fingers on a glove as taught by GONZALEZ into the glove set of BOLIARD, thus combining prior art elements of a volleyball glove to yield predictable results.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being obvious over BOLIARD, as applied to claim 1 above, in view of US 5,682,610 to WARNER and US 8,075,427 to MILLSAP. 
Regarding claim 7, BOLIARD further teaches wherein the second glove comprises a fabric (col. 1, lines 65-67: gloves are formed of fabric material), but does not expressly disclose a soft cotton fabric.  However, WARNER teaches a related set of attached hand receptacles which are made of cotton (col. 8, lines 48-54).  Moreover, MILLSAP discloses a related instructional device worn on a user’s hands (ABSTRACT) wherein soft material is used anywhere on a hand member as a dampening material for dampening strikes or bumps (col. 7, lines 43-53). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a soft material, as taught by MILLSAP, including a cotton as taught by WARNER into the gloves of BOLIARD in order to provide a known material that provides a dampening effect when experiencing a strike or bump.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being obvious over BOLIARD, as applied to claim 1 above, in view of US 2014/0215685 to BUSH. 
Regarding claim 8, BOLIARD teaches the elements above, but does not expressly disclose wherein seams of the first glove or second glove are located only on an outer surface of the first glove or second glove, respectively.  However, BUSH teaches that in order for a glove to provide comfortably supportive pressure without adding additional pressure points, a seamless construction is used in that area of the hand (par. 0029).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the area of the glove in contact with the user’s hand in BOLLIARD seamless as taught by BUSH in order to reduce pressure points while providing comfortable supportive pressure.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being obvious over BOLIARD, as applied to claim 1 above, in view of US 2013/0227760 to MAHON. 
Regarding claim 9, BOLIARD teaches the elements above, but does not expressly disclose wherein the dorsal side of the second glove is coupled to the palm side of the first glove.
However, MAHON also teaches a glove set that includes attachments means for connecting one glove to the other (Abstract) wherein in at least one configuration, the palm side of one glove is configured to be coupled to the dorsal side of the other glove, in order to permit insertion and removal of one or more hands with respect to the gloves (par. 0073; 0077; 0078; FIG. 16, 21, 24).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capability of coupling the dorsal side of one glove to the palm side of another glove, as taught by MAHON, into the glove set of BOLIARD in order to permit a user wearing the gloves to insert or remove one or more hands relative to the gloves by attaching a first glove to a second glove, and then moving their hand relative to the stationary coupled gloves.
























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715